Citation Nr: 0510679	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for total right knee 
replacement post operative right knee injury, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for total left knee 
replacement post operative left knee injury, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In September 2004, the veteran submitted additional medical 
evidence along with a waiver of RO review of that evidence.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion to 100 degrees, limitation of extension 
of no more than 20 degrees, and patellar clunk on standing, 
which causes him pain.

2.  The veteran's left knee disability is manifested by 
limitation of flexion to 116 degrees, full extension, and 
some continuing pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for total right knee replacement post operative right knee 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5055, 5256, 5257, 5260, 5261, 5262 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for total left knee replacement post operative left knee 
injury have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5257, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in July 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The July 2002 VCAA notice letter was 
sent to the veteran prior to the December 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained, and that the veteran 
has been provided several VA examinations.  Additionally, the 
veteran has testified in support of his claims before a 
Decision Review Officer and before the undersigned Veterans 
Law Judge.  The veteran has also submitted private medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.

History and Analysis

The veteran contends that his right and left knee 
disabilities are more severely disabling than the current 
evaluations reflect.  His current 30 percent evaluations are 
assigned under Diagnostic Code 5055, the diagnostic code for 
total knee replacements.  The veteran received a right total 
knee replacement in November 1999, and a left total knee 
replacement in March 2001.  The veteran submitted his claim 
for an increased rating in June 2002.  He maintains that each 
knee condition warrants an evaluation in excess of the 
currently assigned 30 percent rating.

On VA examination in November 2002, the veteran stated that 
he was doing fairly well.  He reported daily pain in both 
knees.  The pain was less than prior to surgery, but still 
somewhat bothersome.  He reported that right knee pain was 
worse than the left knee pain.  He stated that his knees 
bothered him when he sat for longer periods of time, and when 
he got up out of bed in the morning.  He indicated that 
occasionally the right knee would catch and give him pain.  
The veteran reported that he was fairly active, but there 
were many activities that he was unable to do.  The veteran 
stated that he was unable to exercise vigorously or jog.  The 
veteran indicated that his knee pain was more of a nuisance, 
and that he was taking Vioxx for pain control.  

On examination, the veteran had full right knee extension and 
120 degrees of flexion.  The veteran had good collateral 
right knee stability, and there was no gross abnormal motion 
in that knee.  The veteran had trace laxity at the collateral 
ligaments of the right knee.  Neurological examination of the 
right knee was intact.  There was no effusion of the right 
knee.  The examiner stated that the veteran had full range of 
motion, full extension, and 130 degrees of flexion of the 
left knee.  There was mild crepitance consistent with total 
knee arthroplasty.  The veteran had no effusion of the left 
knee.  Neurological examination was within normal limits.  
There was trace laxity in the collateral ligaments, but 
otherwise the veteran's left knee was stable.  The examiner 
opined that the veteran's knee disabilities were moderate in 
nature.  The examiner noted that the veteran had some 
difficulties with the activities he enjoyed, and he had daily 
pain in both knees.  The examiner stated that the veteran's 
was significantly better than he had been prior to his knee 
surgeries, but that he continued to have residual discomfort.

The veteran was afforded another VA orthopedic examination in 
February 2003.  The veteran reported that he was doing 
poorly, and that he had daily pain in his knees.  The veteran 
reported difficulty getting up after sitting for a long 
period of time.  He stated that when he tried to get up, he 
got a locking or clunking in the right knee.  The veteran 
asserted that it was difficult for him to get in and out of 
the shower since he had to step over the side of the bathtub.  
He reported that going up and down stairs was difficult.  He 
stated that he felt unsteady on his feet.  He said that he 
was unable to walk around the mall secondary to pain after 
about 10 minutes of standing.  The veteran described most of 
the pain along the medial aspect to the left knee.  He 
described pain along the medial and lateral aspect of the 
right knee as the condition due to clunk that he had from 
getting up from a seated position.  The veteran was taking 
Vioxx.  The veteran stated that he only slept three to four 
hours a night secondary to his hip and knee pain.

Examination revealed the veteran to have full extension for 
the right knee, and approximately 120 degrees of flexion 
before he had pain.  He had good collateral ligament 
stability of the right knee.  There was mild crepitus in the 
right patellofemoral joint, and a noticeable palpable clunk 
from going from 30 to 0 degrees of extension, consistent with 
the patellar clunk syndrome.  There was no right knee 
effusion and no anterior/posterior laxity.  The left knee 
extended to zero degrees, and to about 130 degrees of flexion 
before there was pain.  There was good left collateral 
ligament integrity, without varus or valgus laxity.  There 
was no effusion.  There was pain along the proximal medial 
joint line with deep palpation.  Neurological examination was 
within normal limits.  The assessment included status post 
bilateral total knee replacements, and patellar clunk 
syndrome of the right knee.  The examiner stated that the 
veteran suffered residual pain from his bilateral total knee 
arthroplasties, and that he had residual patellar clunk 
syndrome of the right knee.  The veteran had pain at the 
extremes of motion, but had mild instability of the knees.  

The veteran appeared at a hearing before a Decision Review 
Officer in September 2003.  The veteran reported that all 
recent treatment for his knees had been through the VA.  The 
veteran stated that he had constant pain in the knees, at 
about 2 or 3 out of 10, every day.  The veteran noted that he 
could not climb a ladder due to his knees.  He reported that 
both knees felt at times that they were not going to hold him 
up.  He stated that every time he got up from sitting down he 
got a patellar clunk, which really hurt.  The veteran stated 
that he thought that his left knee disability was moderate 
and that his right knee disability was worse than moderate, 
but not yet serious.

The veteran was again afforded a VA orthopedic examination in 
March 2004.  The veteran did not pinpoint any precipitating 
factors, but said that rest and Motrin helped alleviate some 
of the pain in his left hip and right knee.  The veteran 
denied the use of crutches, brace, cane, or corrective shoes.  
The veteran's main complaint was catching of the right knee 
when he extended that knee.  The veteran reported more 
swelling problems with the right knee than the left.  The 
right knee also ached more than the left knee, which he 
noticed with change in the weather.  The veteran reported 
that his right knee tired more easily than the left.  The 
veteran stated that he had difficulty climbing steps due to 
his right knee.  The veteran reported occasional swelling of 
the left knee, but much less than on the right knee.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation of the hips or knees.  The veteran stated that he 
could cut his lawn at home.  He walked with his wife three to 
four blocks once a week.  The veteran stated that he could do 
some light manual work, but that he could not climb ladders.

Examination revealed that the veteran had lost 20 degrees of 
right knee extension.  He had 100 degrees of right knee 
flexion.  The ligaments were stable on examination.  There 
was an audible clunk in the right knee extending from 90 
degrees of flexion.  At 30 degrees of flexion, the clunk was 
audible.  He had some pain the knee with the clunk.  The left 
knee had 116 degrees of flexion.  The veteran had full left 
knee extension to zero degrees.  There was 1+ pitting edema 
of the left shin.  Passive range of motion of the left knee 
was same as active range of motion with both knees.  The 
knees were not painful to palpation.  There was no redness or 
heat over the knees.  The right knee was painful when the 
veteran held his knee at 100 degrees flexion, and it seemed 
to be causing him to fatigue.  The ligaments of the knees 
were stable.  The veteran's gait was normal and there was no 
unusual shoe wear.  The diagnoses included bilateral total 
knee replacements, and patellar subluxation of the right knee 
during extension at 30 degrees flexion.

The appellant testified before the undersigned Veterans Law 
Judge in September 2004.  The veteran complained of right 
knee patellar clunk.  He stated that every time he bent his 
right knee to a 90 degree angle, it caught, and in order to 
force it past the catching point, it took a lot of energy and 
really hurt.  The veteran testified that while he could walk 
three or four blocks, he avoided doing that, due to 
increasing knee pain.  The veteran stated that had problems 
climbing stairs, that he had to go up one step at a time, 
leading with his left leg.  The veteran reported that he 
could not run because of his knees.  The veteran stated that 
he wobbled when he walked and that his gait was uneven.

As previously noted, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  Thereafter, 
a 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum evaluation is 30 percent.  
38 C.F.R. Part 4, Code 5055.  The appellant is currently 
assigned a 30 percent evaluation for each knee.

Under Diagnostic Code 5256, a 60 percent evaluation may be 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more.  A 50 percent 
evaluation may be assigned for ankylosis in flexion between 
20 degrees and 45 degrees, and 40 percent may be assigned for 
ankylosis in flexion between 10 degrees and 20 degrees.  The 
appellant does not have ankylosis of his left knee or his 
right knee; accordingly, an increased evaluation under 
Diagnostic Code 5256 is not warranted.  He does not have 
limitation of extension of his left knee or his right knee to 
30 degrees, consequently an increased evaluation of 40 
percent under Diagnostic Code 5261 is not indicated.  As 
nonunion of either tibia and fibula with loose motion 
requiring a brace is not shown by the medical evidence of 
record, an increased evaluation of 40 percent under 
Diagnostic Code 5262 is not warranted.

Under some circumstances, a separate compensable rating is 
assignable for instability.  VAOPGCPREC 23-97.  Indeed, a 
knee impairment that included recurrent subluxation or 
lateral instability would warrant an evaluation of 30 percent 
under Diagnostic Code 5257 if it is severe.  However, knee 
replacement residuals are not to be rated under this 
Diagnostic Code.  Diagnostic Code 5055 (residuals of knee 
replacement surgery do not include consideration under 
Diagnostic Code 5257).  Nevertheless, even if they were, it 
is clear from the medical evidence that, despite his 
complaints, both of the veteran's knees have been shown to be 
stable as evidenced by the VA examinations.

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 5055 sets forth 
criteria that specifically include painful motion and 
weakness.  The Board notes that evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14.  While the appellant's 
residuals of the left and right total knee replacements are 
productive of intermediate degrees of residual weakness, 
severe painful motion is not shown as evidenced by a range of 
motion that is close to normal with pain only demonstrated at 
the extremes and at the point that the veteran's right knee 
experiences patellar clunk.  The veteran has full extension 
of the left knee and limitation of right knee extension of no 
more than 20 degrees, a significant difference from what 
Diagnostic Code 5261 requires for the award of a 40 percent 
rating.  Consequently, even with what is no doubt significant 
pain on use and the pain on right knee patellar clunk, the 
veteran's disability is not approximated by the criteria for 
a rating higher than the already assigned 30 percent ratings.

The Board concludes that the currently assigned 30 percent 
evaluations adequately compensate the veteran for the degree 
of impairment shown by the residuals of both his left total 
knee replacement and his right total knee replacement; these 
residuals do not more nearly approximate the criteria for the 
next higher evaluation in either knee, for the previously 
stated reasons.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has not been hospitalized for his knees subsequent to 
the arthroplasties.  It has also not been shown that his knee 
disabilities markedly interfere with employment so as to 
render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted 
for either knee.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's increased rating claims. 


ORDER

Entitlement to an increased rating for total right knee 
replacement post operative right knee injury is denied.

Entitlement to an increased rating for total left knee 
replacement post operative left knee injury is denied.



REMAND

The veteran asserts that he is unable to engage in gainful 
employment due to his service-connected disabilities.  By 
rating action dated in May 2004, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  Later in May 2004, a 
letter was received from the veteran in which he stated that 
he had lost his job as an instructor at the community college 
and that no one would hire him.  At the September 2004 
hearing the veteran stated that he disagreed with the May 
2004 denial of his claim for a total rating due to individual 
unemployability, and asserted that his May 2004 letter had 
been his notice of disagreement with that decision.  The 
veteran has not been issued a statement of the case with 
respect to the claim for a total rating based on individual 
unemployability.  Since there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


The RO must provide the veteran a statement 
of the case with respect to his claim for a 
total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified to 
the Board.  If a substantive appeal is 
filed the claim, subject to current 
appellate procedures, should be returned to 
the Board for further appellate 
consideration, if appropriate. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


